In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-18-00356-CR


                               HARVEY JAMES NEIL, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 89th District Court
                                     Wichita County, Texas
               Trial Court No. 57,486-C; Honorable Charles M. Barnard, Presiding

                                          November 22, 2019

                                 MEMORANDUM OPINION

                        Before QUINN, C.J. and PIRTLE and PARKER, JJ.

        Appellant, Harvey James Neil, appeals from his jury conviction of the offense of

aggravated sexual assault of a child,1 enhanced by two prior felony convictions, and the




        1  TEX. PENAL CODE ANN. § 22.021(a)(1)(ii), (a)(2)(B) (West 2019). An offense under this section is
a first degree felony. Id. at § 22.021(e).
resulting life sentence.2 Through two issues, Appellant challenges his conviction by

arguing the trial court erred in permitting certain witness testimony.3 We will affirm.


        BACKGROUND

        Appellant was charged with “intentionally and knowingly caus[ing] the penetration

of the mouth of [Jay], a child who was then and there younger than 14 years of age, by

the defendant’s sexual organ.”4 Appellant pleaded not guilty to the charge and the

matter was tried before a jury.


        The State presented evidence to show that in April 2016, twelve-year-old Jay

was at a park in Wichita Falls, Texas, with his grandfather. Appellant, a man fifty years

of age, was also there with a group of relatives, friends, and acquaintances. Appellant

and Jay wrestled together in a large sandbox. The two then went to a restroom. When

Jay came out of the restroom, he was “crying, very angry and upset.” Jay told LaShawn

Kelly that Appellant “made him suck his dick.” Appellant denied Jay’s allegations and

left after Kelly called police. Marvin Eaden testified he was standing next to Kelly when

Jay made this statement. Eaden asked Jay why he was so upset, and Jay said it was

because Appellant “made him suck his dick and wouldn’t let him out of the bathroom

until he finished.” At trial, Jay also testified to these events.



        2 Appellant pleaded “true” to enhancement allegations against him alleging two or more

sequential felony convictions prior to the commission of the offense being tried. As such, Appellant’s
offense was punishable by imprisonment for life, or any term of not more than 99 years or less than 25
years. TEX. PENAL CODE ANN. § 12.42(d) (West 2019).
        3Originally appealed to the Second Court of Appeals, this appeal was transferred to this court by
the Texas Supreme Court pursuant to its docket equalization efforts. Tex. Gov’t Code Ann. § 73.001
(West 2013). Should a conflict exist between precedent of the Second Court of Appeals and this court on
any relevant issue, this appeal will be decided in accordance with the precedent of the transferor court.
Tex. R. App. P. 41.3.

        At trial, the parties referred to the child complainant as “Jay.” On appeal, the parties do the
        4

same. Accordingly, we will also refer to the child as “Jay.”
                                                   2
       The following day, Jay participated in an interview at a local child advocacy

center where he was then examined by a sexual assault nurse examiner. During her

exam, the nurse found “petechia” in the very back part of Jay’s mouth. She testified at

trial, explaining that petechia is “almost like a strawberry-like appearance of red,

purplish dots and it’s caused from the rupture of capillaries in relation to either blunt

trauma or suction or friction.” In response to questioning, she agreed that petechia in

this area would be consistent with forced oral sex; however, she also testified that it

could be consistent with other non-criminal conduct.


       Appellant and his girlfriend testified to their version of events that day. Both said

Appellant went into the restroom at the park alone and remained there for a short period

of time. Appellant denied the allegations and contended Jay’s accusations were a “total

surprise.”


       Following presentation of the evidence, the jury found Appellant guilty as charged

in the indictment. The jury then heard punishment evidence after which it assessed

punishment against Appellant at imprisonment for life.


       On appeal, Appellant brings two issues for our review. First, he argues the trial

court erred in permitting Eaden to testify to Jay’s statements at the park because Kelly,

not Eaden, was the proper outcry witness. Second, Appellant contends the trial court

erred in permitting the sexual assault nurse examiner to express her opinion about the

cause of the petechia in the back of Jay’s throat because such testimony was outside

her area of expertise and did not aid the jury in making its determination of guilt.




                                             3
       ISSUE ONE—PROPER OUTCRY WITNESS

       Hearsay is inadmissible at trial except as provided by statute or by the Texas

Rules of Evidence. Sanchez v. State, 354 S.W.3d 476, 484 (Tex. Crim. App. 2011).

When a defendant is charged with sexual offenses committed against a child under age

fourteen, article 38.072 allows into evidence the complainant’s out-of-court statement if

that statement is a description of the offense and is offered into evidence by the first

person eighteen years of age or older that the complainant told of the offense. TEX.

CODE CRIM. PROC. ANN. art. 38.072, § 2(a)(3) (West Supp. 2019). The victim’s out-of-

court statement is referred to as an “outcry” and the person the victim made the

statement to is known as an “outcry witness.” Sanchez, 354 S.W.3d at 484.


       The erroneous admission of hearsay testimony under article 38.072 is non-

constitutional error. Wheeler v. State, 79 S.W.3d 78, 84 (Tex. App.—Beaumont 2002,

no pet.). On appeal, a reviewing court should disregard non-constitutional error unless

that error affects substantial rights of the accused.      See TEX. R. APP. P. 44.2(b)

(providing that any error that does not affect substantial rights must be disregarded). An

accused’s substantial rights are considered to be affected when the error had a

“substantial and injurious effect or influence in determining the jury’s verdict.” King v.

State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997).          Conversely, such an error is

harmless if this court is reasonably assured that the error did not influence the verdict or

had but a slight effect. Id. Where the same or similar evidence is admitted without

objection at another point in the trial, the error is harmless. See Lane v. State, 151
S.W.3d 188, 192-93 (Tex. Crim. App. 2004); Mayes v. State, 816 S.W.2d 79, 88 (Tex.

Crim. App. 1991). See also Rancher v. State, Nos. 09-13-00355-CR, 09-13-00356-CR,

2015 Tex. App. LEXIS 739, at *14-15 (Tex. App.—Beaumont Jan. 28, 2015, pet. ref'd)

                                             4
(mem. op., not designated for publication) (holding that admission of testimony was

harmless as cumulative of other evidence admitted without objection).


      Here, Appellant’s counsel objected to Eaden’s testimony regarding Jay’s

statements that Appellant “made him suck his dick.” He argued that Kelly, not Eaden,

was the proper outcry witness and therefore, the trial court should not have permitted

Eaden’s testimony.


      Assuming, without deciding, that the trial court erred in its decision, we find any

error was harmless because both Jay and the sexual assault nurse examiner testified,

without objection, to similar statements. Lamerand v. State, 540 S.W.3d 252, 259-60

(Tex. App.—Houston [1st Dist.] 2018, pet. ref’d) (finding that because the same

evidence was admitted without objection at other points during the trial, any error in

admitting the detective’s outcry testimony was harmless).


      Jay testified he was at the park that day with his grandfather. He further testified

that Appellant was also there and the two wrestled in the sand area. At points during

their wrestling play, Jay said Appellant touched him over his clothes “below the waist.”

Jay told the jury Appellant touched him with his finger and started to put his finger “up

my behind.”     Jay then told Appellant he needed to go to the restroom.        Appellant

followed him.    After Jay used the restroom, he started to walk out.        Jay testified

Appellant put his hands on his shoulders and said, “where do you think you’re going?”

He put Jay in front of him, forced him down on his knees, unbuttoned his own pants,

and “pull[ed] out his penis.” Jay said Appellant then “forced me to suck his thing.” After

further questioning, Jay testified that his mouth touched Appellant’s penis. Jay testified

that after the incident he ran outside the restroom and told Kelly what had happened.

                                            5
He said other people were present when he told Kelly what Appellant did to him and

that Eaden was one of those present.


       Furthermore, the sexual assault nurse examiner read to the jury Jay’s statement

to her during her examination of him. Part of that statement read, “I said, well, I have to

go to the restroom. [Appellant] followed me into the restroom and took out his private

stuff and then forced my head to go suck it. Right after I got out of the bathroom, I went

to go tell my Pawpaw’s friend. I told her that man won’t stop messing with me. He’s

messing with my private spots and stuff.” Given these statements, we find error, if any,

in the trial court’s ruling permitting Eaden’s testimony was harmless and overrule

Appellant’s first issue.


       ISSUE TWO—ADMISSION OF NURSE’S TESTIMONY

       An appellate court reviews a trial court’s ruling on the admission of evidence for

an abuse of discretion. Rhomer v. State, 569 S.W.3d 664, 669 (Tex. Crim. App. 2019)

(citing Rodgers v. State, 205 S.W.3d 525, 527 (Tex. Crim. App. 2006); Powell v. State,

63 S.W.3d 435, 438 (Tex. Crim. App. 2001)). A trial court abuses its discretion when it

acts without reference to any guiding rules and principles or acts arbitrarily or

unreasonably. Id. (citing Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App.

1990)).


       Rule 702 of the Rules of Evidence states an expert may testify in the form of an

opinion or otherwise “if the expert’s scientific, technical, or other specialized knowledge

will help the trier of fact to understand the evidence or to determine a fact in issue.”

TEX. R. EVID. 702. An expert may base an opinion on facts or data in the case that the

expert “has been made aware of, reviewed, or personally observed.” TEX. R. EVID. 703.

                                             6
      During trial, the court held a hearing outside the presence of the jury to determine

the admissibility of the sexual assault nurse examiner’s testimony as an expert under

Texas Rule of Evidence 702. See TEX. R. EVID. 702. In the course of that hearing,

Appellant’s counsel asked her about her observation of petechia in Jay’s mouth. He

asked her twice whether she intended to tell the jury what, in her opinion, caused the

petechia. Each time, she said she did not intend to do so. She agreed that “was

beyond what [she] would do.” The State then asked her whether she was “aware

medically of what things can cause petechia?” She said she was and said it can “be

caused from blunt injury. It could be caused from friction. It can be caused from a

prolonged—almost a pronounced blunt contact.”


      Appellant argued to the court that while the sexual assault nurse examiner could

testify to her observation of petechia in Jay’s mouth, she was not qualified to provide an

opinion as to what caused the petechia because she herself stated that was not in her

expertise. The State responded, saying that her testimony related to the force and

mechanism of the injury, not whether a particular item caused the petechia. As such,

she was qualified to provide that testimony to the jury. The trial court permitted the

testimony to be presented to the jury.


      At trial, the sexual assault nurse examiner testified to her observations of

petechia in Jay’s throat and said “Petechia is—it’s almost like a strawberry-like

appearance of red, purplish dots and it’s caused from the rupture of capillaries in

relation to either blunt trauma or suction or friction.”     When asked whether the

mechanism causing petechia could be determined, she said, “You can certainly say that

it’s consistent with a certain object.” She then agreed that petechia in the area found in


                                            7
Jay’s throat was consistent with forced oral sex. She also agreed it could be consistent

with other things but could not think of anything else that would be consistent with the

pattern she observed. During cross-examination, the nurse agreed the petechia could

be consistent with many different things.


       Appellant does not argue that the sexual assault nurse examiner was not

qualified to testify as an expert in this matter. Rather, he argues only that the trial court

should not have admitted her testimony regarding the cause of the petechia in the back

of Jay’s throat. As we interpret her testimony, the trial court did not have to see her

testimony as expressing an opinion about the cause of the petechia. Rather, the trial

court could have viewed it as testimony of her observations and opinions on

mechanisms that would be consistent with that injury. As such, that testimony was

within the scope of her expertise, and accordingly, the trial court did not abuse its

discretion in admitting it.


       Appellant also advances the argument that the trial court should not have

admitted her testimony because it did not aid the jury in its determination of guilt. As the

State has noted, Appellant did not raise this complaint in the trial court below. To

preserve a complaint for our review, a defendant is required to raise the complaint in the

trial court by a timely request, objection, or motion that stated the grounds for the ruling

that the complaining party sought from the trial court “with sufficient specificity to make

the trial court aware of the complaint, unless the specific grounds were apparent from

the context.” TEX. R. APP. P. 33.1(a)(1)(A).


       Appellant failed to bring this argument to the attention of the trial court and seek

a ruling on that basis. Therefore, Appellant has not preserved this argument for our

                                               8
review. Pena v. State, 285 S.W.3d 459, 464 (Tex. Crim. App. 2009) (citation omitted)

(holding that “[t]o avoid forfeiting a complaint on appeal, the party must ‘let the trial

judge know what he wants, why he thinks he is entitled to it, and do so clearly enough

for the judge to understand him at a time when the judge is in the proper position to do

something about it’”).


         Accordingly, we resolve Appellant’s second issue against him.


         CONCLUSION

         Having overruled each of Appellant’s issues, we affirm the judgment of the trial

court.




                                                       Patrick A. Pirtle
                                                            Justice


Do not publish.




                                             9